DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “wherein the computing device is configured to compute a takeoff roll distance of the aircraft from the rotation count and an aircraft wheel diameter” and “wherein the computing device is configured to compute a calibrated takeoff performance chart or table from an existing takeoff performance chart, table, or formula and the computed takeoff roll distance” which are considered to be mathematical relationships between distance, rotation and diameter. 
This judicial exception is not integrated into a practical application because the additional elements of “An apparatus, configured to measure a takeoff distance of an aircraft, the apparatus comprising: a wheel rotation sensor”, “wherein the wheel rotation sensor is configured to measure wheel rotations, generate a wheel rotation signal and transmit the wheel rotation signal to the computing device; wherein the computing device is configured to start counting wheel rotations from the wheel rotation signal when the wheel rotation signal increases from zero, wherein the computing device is configured to stop counting the wheel rotations and store a rotation count when the wheel rotation signal decreases;” are data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Further the “a computing device”, “Wherein the computing device is configured to store and display the computed takeoff roll distance to an operator”, and  “display the calibrated takeoff performance chart or table to the operator.” do not add a meaningful limitations to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception alone or in combination because the elements of “An apparatus, configured to measure a takeoff distance of an aircraft, the apparatus comprising: a wheel rotation sensor”, “wherein the wheel rotation sensor is configured to measure wheel rotations, generate a wheel rotation signal and transmit the wheel rotation signal to the computing device; wherein the computing device is configured to start counting wheel rotations from the wheel rotation signal when the wheel rotation signal increases from zero, wherein the computing device is configured to stop counting the wheel rotations and store a rotation count when the wheel rotation signal decreases;” are considered to be adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). Further the element of “a computing device”, “wherein the computing device is configured to store and display the computed takeoff roll distance to an operator,” and “display the calibrated takeoff performance chart or table to the operator” are considered to fall under mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).

Claim 9 recites similar limitations to claim 1 and is rejected on the same grounds.
Claims 2-8 and 10 do not integrate the judicial exception into a practical application nor include additional elements that alone or in combination amount to significantly more than the judicial exception thus are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koletsky (US 3182498) in view of Leibert (US 3779455).
In claim 1, Koletsky discloses an apparatus (Fig. 1), configured to measure a takeoff distance (Column 5 Lines 20-30 “takeoff distance”) of an aircraft (Column 1 Lines 1-20 “aircraft”), the apparatus comprising: a wheel rotation sensor (Column 3 Lines 55-65 “Wheel revolution sensor”): and a computing device (Fig. 1 comparator unit), wherein the wheel rotation sensor is configured to measure wheel rotations (Column 3 Lines 55-65), generate a wheel rotation signal (Column 3 Lines 55-65 examiner considers the voltage pulse to be said signal) and transmit the wheel rotation signal to the computing device (See Fig. 2), wherein the computing device is configured to start counting wheel rotations from the wheel rotation signal when the wheel rotation signal increases from zero (Column 6 and 7, Examiner notes that the voltage signal used to count rotations increases as the wheel rotation increases and is considered to be effectively zero when no rotation has occurred), and wherein the computing device is configured to compute a takeoff roll distance of the aircraft from the rotation count and an aircraft wheel diameter (Column 3 Lines 20-30, see a-d, claim 1, and Column 4 Lines 69-75 examiner notes that the wheel diameter is used in the determination of the wheel rotation).
Koletsky does not explicitly disclose wherein the computing device is configured to stop counting the wheel rotations and store a rotation count when the wheel rotation signal decreases, wherein the computing device is configured to store and display the computed takeoff roll distance to an operator and wherein the computing device is configured to compute a calibrated takeoff performance chart or table from an existing takeoff performance chart, table, or formula and the computed takeoff roll distance and display the calibrated takeoff performance chart or table to the operator.
However Koletsky does teach using takeoff performance charts (Column 4 Lines 40-70) and calibrating for different adjustments such as wheel diameters, and for lift-induced variations in rolling (Column 4 Lines 69-75).
Leibert teaches wherein the computing device is configured to stop counting the wheel rotations and store a rotation count when the wheel rotation signal decreases (Column 4 Lines 49-63 “stopping the count”, Column 1 Lines 5-9 “store”), wherein the computing device is configured to store and display the computed takeoff roll distance to an operator (Column 1 Lines 5-9 “store” Fig. 1, 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to the computing device is configured to compute a calibrated takeoff performance chart or table from an existing takeoff performance chart, table, or formula and the computed takeoff roll distance and display the calibrated takeoff performance chart or table to the operator based on the teachings of Koletsky in order to permit application of the system to all types of air-craft, without the need for matched units (Column 4 Lines 69-70) thus leading to a more adaptable system. Further it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the computing device is configured to stop counting the wheel rotations and store a rotation count when the wheel rotation signal decreases, wherein the computing device is configured to store and display the computed takeoff roll distance to an operator as taught by Leibert in order to let the pilot view the information (Column 3 Lines 59-65) thus leading to a better system.


In claim 9, Koletsky discloses a method for measuring a takeoff distance (Column 5 Lines 20-30 “takeoff distance”) of an aircraft (Column 1 Lines 1-20 “aircraft”), the method comprising: starting a wheel rotation count when a wheel speed of the aircraft increases from zero (Column 3 Lines 55-65, Column 6 and 7, Examiner notes that the voltage signal used to count rotations increases as the wheel rotation increases and is considered to be effectively zero when no rotation has occurred); computing a computed takeoff roll distance of the aircraft from a wheel diameter of the aircraft and the wheel rotation count on a computing device (Column 3 Lines 20-30, see a-d, claim 1, and Column 4 Lines 69-75 examiner notes that the wheel diameter is used in the determination of the wheel rotation).
Koletsky does not explicitly disclose stopping the wheel rotation count when the wheel speed decreases; and, storing the computed takeoff roll distance to an operator and computing a calibrated takeoff performance chart or table from an existing takeoff performance chart, table, or formula and the computed takeoff roll distance and display the calibrated takeoff performance chart or table to the operator.
However Koletsky does teach using takeoff performance charts (Column 4 Lines 40-70) and calibrating for different adjustments such as wheel diameters, and for lift-induced variations in rolling (Column 4 Lines 69-75).
Leibert teaches wherein stopping the wheel rotation count when the wheel speed decreases (Column 4 Lines 49-63 “stopping the count”, Column 1 Lines 5-9 “store”), wherein the computing device is configured to store and display the computed takeoff roll distance to an operator (Column 1 Lines 5-9 “store” Fig. 1, 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to the computing device is configured to compute a calibrated takeoff performance chart or table from an existing takeoff performance chart, table, or formula and the computed takeoff roll distance and display the calibrated takeoff performance chart or table to the operator based on the teachings of Koletsky in order to permit application of the system to all types of air-craft, without the need for matched units (Column 4 Lines 69-70) thus leading to a more adaptable system. Further it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have stopping the wheel rotation count when the wheel speed decreases, wherein the computing device is configured to store and display the computed takeoff roll distance to an operatoras taught by Leibert in order to let the pilot view the information (Column 3 Lines 59-65) thus leading to a better method.

In claim 10, Koletsky further discloses reducing the wheel rotation count by a predetermined number that is a function of a rotating mass of the wheel (Column 2 Lines 10-26 and Column 11 Lines 40-65 examiner considers weight to be a function of mass).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koletsky (US 3182498) in view of Leibert (US 3779455) and in further view of Metzger (US 20150142388 A1).
In claim 2, Koletsky does not explicitly disclose a GPS receiver configured to measure a distance to climb of the aircraft from a start location and altitude where the wheel rotation signal is zero to a second location where a target altitude is reached.
Metzger teaches a GPS (Par. 21 “GPS”) receiver configured to measure a distance to climb of the aircraft from a start location and altitude where the wheel rotation signal is zero to a second location where a target altitude is reached (Par. 21 and 27). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a GPS receiver configured to measure a distance to climb of the aircraft from a start location and altitude where the wheel rotation signal is zero to a second location where a target altitude is reached based on the teachings of Metzger in order to more accuarltly postion the aircraft based on wheel locations and gps location (Metzger Par. 27) thus leading to a more accurate system. 
In claim 3 Koletsky further discloses wherein one or more takeoff parameters selected from first runway threshold elevation, second runway threshold elevation, runway heading, runway surface condition, temperature, QNH, wind speed and wind direction, aircraft weight, aircraft contamination, runway condition are enterable into the computing device (Column 1 Lines 44-75).

In claim 4, Koletsky further discloses wherein the computing device is configured to compute a calibrated takeoff roll distance and a calibrated distance to climb for new takeoff parameters (Column 1 Lines 40-75).
Koletsky does not explicitly disclose wherein the takeoff parameters for a takeoff are storable in the computing device together with a measured takeoff roll distance and a measured distance to climb to generate a takeoff database.
However Koletsky does teach using takeoff performance charts (Column 4 Lines 40-70) and calibrating for different adjustments such as wheel diameters, and for lift-induced variations in rolling (Column 4 Lines 69-75). 
Metzger teaches wherein the takeoff parameters for a takeoff are storable in the computing device together with measured takeoff parameters (Par. 36)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the takeoff parameters for a takeoff are storable in the computing device together with a measured takeoff roll distance and a measured distance to climb to generate a takeoff database based on the teachings of Koletsky and Metzger in order to permit application of the system to all types of air-craft, without the need for matched units (Column 4 Lines 69-70) thus leading to a more adaptable system.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koletsky  in view of Leibert in view of Bridges and in further view of Robertson (US 3557347 A).
In claim 5, Koletsky does not explicitly disclose wherein the computing device is configured to electronically move a takeoff parameter curve in a memory to generate a calibrated takeoff parameter curve so that mean square deviations between the calibrated takeoff parameter curve and measured values for takeoff roll and distance to climb are minimized.
Metzger teaches wherein the takeoff parameters for a takeoff are storable in the computing device together with measured takeoff parameters (Par. 36)
Robertson teaches using root means square to minimize parameters between a desired function and a curve (Column 17 Lines 30-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the computing device is configured to electronically move a takeoff parameter curve in a memory to generate a calibrated takeoff parameter curve so that mean square deviations between the calibrated takeoff parameter curve and measured values for takeoff roll and distance to climb are minimized based on the teachings of Koletsky, Metzger, and Robertson in order to permit application of the system to all types of air-craft, without the need for matched units (Column 4 Lines 69-70) thus leading to a more adaptable system.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koletsky (US 3182498) in view of Leibert (US 3779455) and in further view of Bridges (US 3897150).
In claim 6, Koletsky does not explicitly disclose wherein the wheel speed sensor detects a light beam reflection from a reflective target that is mounted on a tire of the aircraft.
Bridges teaches wherein the wheel speed sensor detects a light beam reflection from a reflective target that is mounted on a tire of the aircraft (Column 6 Line 53-Column 7 Line 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the wheel speed sensor detects a light beam reflection from a reflective target that is mounted on a tire of the aircraft based on the teachings of Bridges in order to create more accurate data (Column 4 Lines 25-45) thus leading to a more accurate system.
In claim 7, Koletsky does not explicitly disclose wherein the light beam is a laser beam.
Bridges teaches wherein the light beam is a laser beam (Column 6 Line 53-Column 7 Line 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the light beam is a laser beam based on the teachings of Bridges in order to create more accurate data (Column 4 Lines 25-45) thus leading to a more accurate system.

In claim 8, Koletsky does not explicitly disclose wherein the reflective target is a reflective tape or a tire valve stem cap.
Bridges teaches wherein the reflective target is a reflective tape or a tire valve stem cap (Column 6 Line 53-Column 7 Line 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the reflective target is a reflective tape or a tire valve stem cap based on the teachings of Bridges in order to create more accurate data (Column 4 Lines 25-45) thus leading to a more accurate system.


Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. In regards to applicants 101 arguments, the examiner respectfully disagrees. The calibrated takeoff chart would be considered data results based on the mathematical relationships and calculations, while displaying the results is considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. The examiner suggests looking at the 6 and its dependent claims and actively amending them to the independent claim in such a way that the claim is directed to the measuring process rather than the calculations and displaying the results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170307385 A1 AUTONOMOUS MOBILITY APPARATUS; US 20170299621 A1 DETECTION AND WIRELESS TRANSMISSION OF WHEEL ROTATION DIRECTION.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865       


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
06/14/2022